Exhibit 10.1Assignment Agreement dated October 28, 2010 between Morris Ventures LLC andRecursos Montanta S.A. ASSIGNMENT OF MINING CLAIM Name of Property/Claim to be Assigned: Vunidawa Gold Claim Location: Vunidawa, Fiji Assignor: Morris Ventures LLC (a company incorporated under Fijian law) Assignee: Recursos Montana, S.A. (a company incorporated under the laws of the United States of America) Consideration: The Assignor acknowledges receipt of the sum of USD$5,000 for the Vunidawa Gold Claim and relinquishes title to the above Gold Claim in favour of the Assignee. Jurisdiction: This Assignment of Mining Claim shall fall within the laws of the Republic of Fiji. Effective date of assignment: October 28, 2010 “V. Charil” “Miguel Guillen Kunhardt” Assignor – Morris Ventures LLC Authorized Signatory Assignee – Recursos Montana, S.A. Authorized Signatory -1-
